IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHNNY LEE HILL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3583

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Johnny Lee Hill, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as

untimely. See Fla. R. App. P. 9.141(d)(5).

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.